      Case 1:17-cv-01133-LJV-HBS Document 13 Filed 07/20/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 MICHAEL KRAATZ,

               Petitioner,

          v.                                            17-CV-1133-LJV-HBS
                                                        DECISION & ORDER
 LYNN LILLEY, Superintendent of
 Woodbourne Correctional Facility,

               Respondent.



       On November 6, 2017, the pro se petitioner commenced this action, petitioning

this court for a writ of habeas corpus. Docket Item 1. On March 9, 2018, the

respondent answered, Docket Item 5; on April 19, 2018, the petitioner replied, Docket

Item 8.

       On November 12, 2019, this Court referred this case to United States Magistrate

Judge Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B).

Docket Item 10. On June 17, 2020, Judge Scott issued a Report and Recommendation

("R&R") finding that the petition should be denied. Docket Item 12. The parties did not

object to the R&R, and the time to do so now has expired. See 28 U.S.C. § 636(b)(1);

Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the
       Case 1:17-cv-01133-LJV-HBS Document 13 Filed 07/20/20 Page 2 of 3




recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Scott's R&R as well as the parties’ submissions to him. Based on that

review and the absence of any objections, the Court accepts and adopts Judge Scott's

recommendation to deny the petition.


                                         ORDER


       For the reasons stated above and in the R&R, the petition for a writ of habeas

corpus, Docket Item 1, is DENIED; the petition is DISMISSED; and the Clerk of the

Court shall close the file.

       The Court hereby certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this

judgment would not be taken in good faith and therefore denies leave to appeal as a

poor person. Coppedge v. United States, 369 U.S. 438 (1962). The Court also certifies

under 28 U.S.C. § 2253(c)(2) that because the issues raised here are not the type of

issues that a court could resolve in a different manner, and because these issues are

not debatable among jurists of reason, the petitioner has failed to make a substantial

showing of the denial of a constitutional right. Accordingly, the Court denies a certificate

of appealability.




                                             2
      Case 1:17-cv-01133-LJV-HBS Document 13 Filed 07/20/20 Page 3 of 3




         Kraatz must file any notice of appeal with the Clerk’s Office, United States District

Court, Western District of New York, within 30 days of the date of judgment in this

action. Requests to proceed on appeal as a poor person must be filed with the United

States Court of Appeals for the Second Circuit in accordance with the requirements of

Rule 24 of the Federal Rules of Appellate Procedure.



         SO ORDERED.

Dated:          July 20, 2020
                Buffalo, New York



                                                 /s/ Hon. Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                               3
